DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 07/30/2021 to Examiner's Non-Final communication on 04/01/2021. 
Claims 1-9, 11-14, 16-19, and 21-23 have been examined in this Application. All other claims are cancelled. 
No information disclosure statement has been submitted. 

Response to Arguments
Applicant's arguments filed 07/30/2021, pages 12-14, regarding claim rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues:
I. The claims are not directed to an abstract idea or any of the abstract ideas asserted and even if the claims did recite an abstract idea the claims integrate such an abstract idea into a practical application.
A. The claims recite an abstract idea without significantly more. The additional elements fail to incorporate the abstract idea into a practical application. 

The Examiner respectfully disagrees with the Applicant’s arguments. The claims amount to merely an abstract idea of receiving and finalizing a transaction authorization response based 
The claims recite additional elements such as electronic payment transactions, business management engine, a transaction management controller, a point of interaction emulation module, various communications, null host, memory, first processor, second processor, and instructions. The additional elements merely automate the abstract idea. The additional elements do not integrate the abstract idea into a practical application. The additional elements are recited at such a high level of generality that they simply carry out basic computer functions of sending and receiving data and analyzing the data to determine an outcome.  The additional elements / computer(s) do not improve the functioning of a computer, provide an improvement to other technology or technical field. The testing of a transaction using simulated scenarios does not result in any improvements or provide a technical solution to a technical problem that enhances the functioning of a computer or provide an improvement in another technical field. 
The claims are abstract and thus are not patent eligible. 
The dependent claims further describe the abstract idea. The additional elements in the dependent claims do not integrate the abstract idea into a practical application. The dependent claims fail to amount to significantly more than the abstract idea. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites: “A system for certifying operation of components processing electronic payment transactions, the system comprising: a data storage device storing first instructions and second instructions for certifying operation of components processing electronic payment transactions; a business management engine comprising a first processor configured to execute the first instructions to cause the first processor to perform operations including: 
receiving, at the business management engine, from a user, a request to assess operation of a transaction management controller;
a transaction management controller comprising a second processor configured to execute the second instructions to cause the second processor to perform operations including…” Emphasis added. 

	The claim recites a system comprising (1) a business management engine and (2) a transaction management controller. The claim however recites a single memory for both entities (1) and (2). The claim recites “a data storage device storing first instructions and second instructions.” Emphasis added. The claim has been amended to recite a separate and distinct processor for each of the two entities (1) and (2); however, the claim recites that each of the processors execute the first and second instructions stored on a single memory. Because the entities are distinct and different, it is not known how such processors of distinct entities can execute instructions stored on a single memory. Furthermore, the specification fails to disclose that a single memory storing two distinct instructions are executed by two distinct entities (1) and (2). See at least Paragraph 0028 of the Specification.
	As a result, the claim and all dependent claims are rejected under the same rational and for at least mere dependence on the rejected claim. 
	The Examiner proposes amending the claim to recite a first memory of entity (1) and a second memory of entity (2) just as the claims have been amended to recite two distinct processors for each entity. Such an amendment would potentially overcome the rejection. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-14, 16-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 1, 11, and 21, the claims recite “requesting, by the transaction management controller from a point of interaction emulation module, by way of emulated various communications, payment card data according to a predetermined transaction scenario.” Emphasis added. 
It is not known what type of communication is required or which communications are required to carry out the claim limitation. The claims simply recite “[emulating] various communication” by the transaction management controller. The type of communications emulated is not known, resulting in the claims and all dependent claims being indefinite. 
For purposes of examination, any form of communication will be determined as reading on the claim limitation. 

Per claims 1-9, and 21-23, the claims are rejected for being indefinite. Claims 1 and 21 for instance recite “the transaction management controller” in the transmitting limitation. Because the claims recite “a transaction management controller” in the first two receiving claim limitations, it is not known whether “the transaction management controller” is referring to the first or second “a transaction management controller.”
The dependent claims are rejected under the same rational and at least for mere dependence on the rejected claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-9, 11-14, 16-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-9, 11-14, 16-19, and 21-23 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-9, 11-14, 16-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of receiving and finalizing a transaction authorization response based on receiving a request to conduct a simulated transaction comprising various data without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity. More specifically, the claims summarize the following embodiments under certain methods of organizing human activity: fundamental economic principles, mitigating risk, and business relations. 
Settlement of a transaction is a fundamental economic principle and is the essence of what the claims as a whole are directed to. Although the transaction is a simulated transaction, the limitations of the claims as whole are still directed to authorizing a transaction based on data that is received/collected and analyzed. Settlement of a transaction emphasizes mitigating risk aspect under the abstract category of organizing human activity. When settling a transaction, risk is mitigated by comparing received transaction data to stored data and other data in order to determine whether to allow or decline the transaction. The claims are explicitly directed to merely receiving data and sending the received data for analysis to determine a transaction outcome. The mitigation of risk in such a transaction where data is used to determine whether the transaction is to be authorized highlights the point that the claims amount to nothing more than an abstract idea. 
	Claim 1 for instance recites, in pertinent part: 
A method for certifying operation of components processing… payment transactions, the method comprising:
receiving… from a user, a request for a… payment transaction to assess operation…;
receiving… a payment request generated in response to the request for the… payment transaction;
requesting… by way of… various communications, payment card data according to a predetermined transaction scenario;
transmitting… a payment authorization request message to a [entity]…, the payment authorization request message including the payment card data, and the [entity] being unable to process a payment;
receiving… a payment authorization response message from the [entity]… in response to the payment authorization request message; and
finalizing… the payment authorization request message based on the payment authorization response message. 
The judicial exception is not integrated into a practical application. Claims 1-9, 11-14, 16-19, and 21-23 recite the following additional elements: electronic payment transactions, business management engine, a transaction management controller, a point of interaction emulation module, various communications, null host, first processor, second processor, and instructions, non-transitory computer readable storage media, and data storage device. The additional elements are recited at a high level of generality and merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. 
The claims are not patent eligible. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/            Primary Examiner, Art Unit 3685